—Appeal by the People from an order of the Supreme Court, Kings County, entered September 1, 1978, which granted defendant’s motion to dismiss the indictment upon the ground that the People were not ready for trial within six months of the commencement of this action as required by CPL 30.30 (subd 1, par [a]). Order reversed, on the law, and motion to dismiss the indictment denied. CPL 1.20 (subd 17) and CPL 100.05 both provide that a criminal action is commenced by the filing of an accusatory instrument with a criminal court, and CPL 30.30 (subd 1, par [a]) requires the People to be ready for trial within six months "of the commencement of a criminal action”. However those sections do not apply to a case in which, as here, there has been no holding of the defendant by the criminal court for the action of the Grand Jury, but rather a dismissal of the complaint by that court (see CPL 100.05; 30.10, subd 4, par [b]; People v Steadman, 57 AD2d 1083; People v McBride, 64 AD2d 873; People v Hall, 64 AD2d 1034). Insofar as People v Rodney (94 Mise 2d 994) holds to the contrary, it is disapproved. Mollen, P. J., Hopkins, Damiani, Titone and Shapiro, JJ., concur.